Citation Nr: 0635656	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  05-01 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim of service connection for the cause of 
the veteran's death.  

2.	Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318.  




ATTORNEY FOR THE BOARD

J. Horrigan, Counsel



INTRODUCTION

The veteran had recognized active service from July 1944 to 
September 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision by the RO that 
found that new and material evidence had not been submitted 
to reopen a claim of service connection for the cause of the 
veteran's death previously denied in an unappealed rating 
action May 2002.  The RO also denied entitlement to 
dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1318.




FINDINGS OF FACT

1.	The veteran's claim for service connection for the cause 
of the veteran's death was previously denied by the RO 
in an unappealed rating decision of May 2002.  

2.	The evidence received since the May 2002 rating decision 
denying service connection for the cause of the 
veteran's death does not relate to a previously 
unestablished fact needed to substantiate the claim, 
namely whether the veteran's death was related to 
service connected disability, and does not raise a 
reasonable possibility of substantiating the claim.  

3.	At the time of his death the veteran was not in receipt 
of, or entitled to receive, compensation for service- 
connected disability that was rated totally disabling 
for a period of 10 years immediately preceding death.  




CONCLUSIONS OF LAW

1.	The additional evidence received since the unappealed 
rating decision of May 2002 that denied service 
connection for the cause of the veteran's death is not 
new and material; and the veteran's claim for service 
connection for the cause of the veteran's death is not 
reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).  

2.	The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met. 38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in 
August 2003, the veteran was notified of the information and 
evidence needed to substantiate and complete his claim, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically refer to the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The August 2003 letter 
advised the veteran to let VA know if there is evidence or 
information that he thought would help support his claim. 

It is noted that the original rating decision on appeal was 
in December 2003.  Notice fully complying with the provisions 
of the VCAA was provided to the veteran in August 2003.  
Therefore, the veteran did receive proper VCAA notice prior 
to the initial rating decision denying his claim.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  After a review of the submissions 
following the VCAA notice, the Board finds no indication of 
the existence of additional evidence to substantiate the 
claim.  Since that is the case, no further assistance to the 
claimant is required to comply with the duty to assist. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
that this constitutes harmless error given the Board's 
decision in this appeal

In a decision issued by the Court, it was held that VA has 
certain specific notice obligations under 38 U.S.C. § 5103(a) 
with respect to attempts to reopen prior, final decisions 
with the submission of "new and material evidence" under 
38 U.S.C. § 5108 as that term is defined in 38 C.F.R. § 
3.156(a).  Furthermore, the CAVC stated that the fulfillment 
of VA's obligation to identify for the claimant what evidence 
will be considered "new and material" depends on the basis 
of the prior, final denial.  VA must "describe[] what 
evidence would be necessary to substantiate that [sic] 
element or elements required to establish service connection 
that were found insufficient in the previous denial."  Thus, 
VA's notice must identify the kind of evidence that would 
overcome the prior deficiency.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The Board finds that notification complying 
with the requirements of  Kent was provided to the veteran in 
August 2004.


Legal Criteria

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006). 
Service connection for degenerative arthritis may be presumed 
to have been incurred during service if manifested to a 
compensable degree within one year subsequent to discharge 
from service. 38 U.S.C.A. §§ 1101,1112, 1113(West 2002): 38 
C.F.R. §§ 3.307, 3.309 (2006). Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2006)

When the RO has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted. 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Under the version of 38 C.F.R. § 3.156 applicable to claims 
submitted on or after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency decision 
makers. Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim. New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

For purposes of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 
(1992).


Analysis

The evidence of record at the time of the May 2002 rating 
action that denied service connection for the cause of the 
veteran's death included the veteran's death certificate 
which showed that he died of bacterial gastroenteritis in 
July 1958 at the age of 32. The record also included service 
records showing inservice treatment for a right shoulder 
wound, variously described as a gunshot wound and a shrapnel 
wound. However, the record contained no evidence of any 
gastrointestinal disorder during service. 
 
The basis for the RO's May 2002 denial of service connection 
for the cause of the veteran's death was, essentially, that 
the evidence did not show that the veteran's fatal bacterial 
gastroenteritis was either incurred during service or was 
otherwise related to service. 

 The evidence submitted subsequent to the May 2002 rating 
action consists of a clinical history of treatment for 
gastrointestinal complaints in July 1958, shortly before the 
veteran's death.     

In the Board's opinion, the evidence submitted subsequent to 
the May 2002 rating action is clearly new since it was not of 
record at the time of that RO decision denying service 
connection for the cause of the veteran's death, and is not 
cumulative of evidence that was of record at that time. 
However, this new evidence does not relate to a previously 
unestablished fact, namely that the veteran's fatal 
gastrointestinal disorder was related to service.  Since that 
is the case the new evidence does not raise a reasonable 
possibility of substantiating the claim.

In view of the above, the Board finds that new and material 
evidence has not been presented to reopen the claim for 
service connection for the cause of the veteran's death. 
Accordingly, that claim is not reopened.  

In pertinent part, 38 U.S.C.A. § 1318 authorizes payment of 
DIC to a benefits-eligible surviving spouse in cases where a 
veteran's death was not service connected, provided the 
veteran was in receipt of or "entitled to receive" 
compensation at the rate of 100 percent (total rating) due to 
service-connected disability for a period of ten or more 
years immediately preceding death. The statute was 
implemented at 38 C.F.R. § 3.22. The only possible ways of 
prevailing on a claim for benefits under 38 U.S.C.A. § 1318 
would be: (1) meeting the statutory duration requirements for 
a total disability rating at the time of death; or (2) 
showing that such requirements would have been met but for 
CUE in a previous decision.

In this case, the record does not indicate that the veteran 
was assigned a total rating (100 percent) at any time prior 
to his death. He thus did not meet the statutory duration 
requirements for a total disability rating at the time of 
death in July 1958.

The remaining issue for consideration is whether the 
statutory duration requirements for a total disability rating 
would have been met but for CUE in a previous decision.  
Review of the record discloses that service-connected was not 
in effect for any disability at the time of the veteran's 
death.. In view of the above, the Board concludes that the 
requirement of 38 U.S.C.A. § 1318 that the veteran be in 
receipt of compensation at the 100 percent rate due to 
service-connected disability for a period of 10 or more years 
prior to his death in April 2002, or, would have been but for 
CUE in a prior decision, has not been met.  Since that is the 
case, entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318 must be denied


ORDER

New and material evidence not having been submitted, the 
appellant's application to reopen the claim of service 
connection for the cause of the veteran's death is denied.  

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


